Citation Nr: 0305365	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  99-22 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder as secondary to service-connected right below the 
knee amputation.

2.  Entitlement to service connection for a low back disorder 
as secondary to service-connected right below the knee 
amputation.

3.  Entitlement to a disability rating in excess of 10 
percent for arthritis and chondromalacia patellae left knee.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active service from March 1951 to May 1953.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

The Board issued a decision in March 2001 that granted and 
denied several issues, but then also remanded the issues that 
are the subject of the current decision.  Review of the 
actions performed by the RO reveal that the mandate of that 
remand has been fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998).

The issue of entitlement to TDIU is addressed in the Remand 
portion of this decision.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's right shoulder and low back disorders are 
aggravated by his service-connected right below the knee 
amputation.

3.  The veteran's service-connected arthritis and 
chondromalacia patellae left knee is productive of 
intermittent instability of the knee and requires the use of 
a brace.

4.  The veteran's service-connected arthritis and 
chondromalacia patellae is manifested by X-ray evidence but 
less than compensable limitation of motion. 


CONCLUSIONS OF LAW

1.  Service connection is warranted for the veteran's right 
shoulder and low back disorders as secondary to the service-
connected right below the knee amputation.  38 U.S.C.A. 
§§1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.159, 3.303, 3.310(a) (2002); Allen v. Brown, 
7 Vet. App. 439 (1995).

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2002).

3.  The criteria for a separate 10 percent disability rating 
for instability of the right knee are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2002): VAOPGCPREC 23-97 and 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO provided and explained the 
provisions of the VCAA when it adjudicated the case below, 
and advised the veteran of the evidence necessary to 
substantiate his service connection and increased rating 
claims by various documents.  For example, the veteran was 
advised of the applicable law and regulation governing 
service connection and the criteria governing disability 
ratings assigned to knee disability by the September 1999 
Statement of the Case (SOC) and November 2002 Supplemental 
SOC (SSOC).  The Board notes that the VCAA made no change in 
the statutory or regulatory criteria that govern increased 
rating and the substantive requirements for service 
connection.  Additionally, the RO sent the veteran a letter 
in August 2002 that addressed the applicability of the VCAA 
to this case, including the duty to assist and notify.  The 
Board's March 2001 remand also informed the veteran of 
further evidentiary development that would aid his claims for 
service connection and increased rating.  In addition, the 
SOC indicated that VA would request any pertinent medical 
records identified by the veteran.  As such, the veteran was 
kept apprised of what he must show to prevail in his claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Regarding the duty to assist, the Board notes that it does 
not appear the veteran has identified any pertinent evidence 
that is not of record with respect to the claims adjudicated 
by this decision.  Further, the veteran was accorded medical 
examinations in conjunction with his service connection and 
increased rating claims.  With respect to the service 
connection claims, the medical examination included an 
etiology opinion which, as detailed below, warrants a 
favorable disposition of these claims.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

The Board acknowledges that the RO initially adjudicated the 
instant case in August 1999, prior to the enactment of the 
VCAA.  However, as indicated above, the RO has since 
readjudicated the claims in light of the VCAA.  Further, the 
Board has determined that VA's duties under the VCAA have 
been fulfilled.  As such, there has been no prejudice to the 
veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service Connection

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (2002).  Where a service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice- connected disability, the 
veteran is entitled to service connection for that 
incremental increase in severity attributable to the service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

In September 2002, the veteran was examined by a private 
orthopaedic surgeon for VA compensation purposes.  The 
examiner reviewed the veteran's medical records and offered 
an opinion regarding the etiological connection between his 
service-connected right knee below the knee amputation (BKA) 
and his right shoulder disability and left knee disability.  
The examiner noted that he did "not believe that the right 
BKA produced the right shoulder problem, however, the right 
shoulder problem following his rotator cuff injury is 
somewhat aggravated by use of crutches which is required at 
times because of his lower extremity problems."  Likewise, 
the low back spine problem in the examiner's opinion was not 
caused by the right BKA problem, but it is a degenerative 
process that the examiner was sure was aggravated by his gait 
disturbance secondary to both of his knees.

While the specific incremental increase in severity 
attributable to the service-connected disability degree of 
disability is not specified in the examiner's opinion, the 
record does not contain any opposing competent medical 
opinion.  Resolving the benefit of the doubt in favor of the 
veteran, the Board finds that the evidence supports the 
establishment of service connection for aggravation of the 
residuals of a right shoulder injury and aggravation of 
degenerative arthritis of the low back and L5-S1 disc 
disease.  38 U.S.C.A. § 5107(West 2002); 38 C.F.R. § 3.102 
(2002).  To the extent that further development is required 
to determine whether a specific incremental increase is 
identifiable it can be developed in conjunction with the 
assignment of an initial disability rating for the service-
connected disorders.

Accordingly, it is the finding of the Board that the record 
supports a grant of entitlement to service connection for 
aggravation of the residuals of a right shoulder injury and 
aggravation of degenerative arthritis of the low back and L5-
S1 disc disease.  38 U.S.C.A. §§ 1110, 5107 (West 2002).  

Increased Rating

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Factual Background

The veteran was operating a bulldozer in North Korea in March 
1952 when it turned over.  His right leg was thereafter 
amputated below the knee.  Service connection was 
subsequently granted for the right BKA by a July 1953 rating 
decision.  

A May 1978 Board decision granted service connection for 
chondromalacia of the left patella as secondary to the 
service-connected amputation of the right leg.  An August 
1978 rating decision implemented the Board's decision, 
assigning a 10 percent evaluation to the service-connected 
left knee disability, which has continued to the time of this 
current claim.  While a February 1990 rating decision 
specifically denied service connection for arthritis of the 
left knee, an April 1993 rating decision recognized arthritis 
as part of the service-connected left knee disability.  The 
veteran filed a claim for an increase in November 1998.

The veteran has undergone multiple VA examinations on his 
lower extremities since his separation from service in May 
1953.  

In recent years, the veteran was examined by VA in February 
1993.  He reported pain in his left knee for the previous 10 
to 15 years, which he had treated with anti-inflammatories.  
He stated the knee hurt with ambulation, especially on hard 
surfaces.  Further, he felt that he had to bear increasing 
weight on his left side secondary to his right leg 
amputation.  He had giving way and severe pain and 
patellofemoral complaints.  In addition to these complaints, 
he also had medial and lateral compartment pain.  He also had 
occasional swelling.

On examination, he had crepitance in his medial compartment 
and patellofemoral joint.  He had a trace to grade 1 
effusion.  He had well-healed scars.  He had prominent tibial 
tubercles secondary to his previous surgical procedures.  His 
ligamentous laxity was normal.  He lacked approximately 5 
degrees extension and had 120 degrees of flexion.  His X-ray 
examination revealed mild to moderate amounts of degenerative 
joint disease of both the patellofemoral and tibio-femoral 
compartments. 

Following his current claim for an increased rating, the 
veteran underwent a VA examination in May 1999.  He was noted 
to have chronic joint disease with episodes of dislocation 
and recurrent subluxation.  He was further noted to have 
range of motion from zero to 140 degrees.  On extremes of 
motion, the joint was painful and he had some guarding 
present.  Diagnoses were degenerative joint disease of the 
left knee with left knee instability. 

In September 1999, the veteran was noted to be having a lot 
of trouble walking and standing due to back/hip/leg pain.  He 
reported that his left leg was really getting bad.  He was 
wearing a knee brace on the left because it felt like it 
would buckle up.  On examination, he had mild tenderness 
laterally in the left knee.  There was no swelling.  An 
orthopedic consultation was requested.

In October 1999, the veteran was seen by orthopedics.  His 
left knee pain was noted to be worse in recent years.  He 
complained of constant discomfort that was worse with 
walking.  While he denied locking or giving way, he did have 
a sensation of instability.  He noted improvement with a 
hinged knee brace.  On examination, there was slight effusion 
and slight valgus alignment that corrected to neutral with 
varus stress.  He had extension to zero degrees and flexion 
to 110 degrees.  He had pain with patellar compression and 
"+++ MJL" pain.  He had negative Lachman's, McMurray, and 
anterior/posterior drawer tests.  The assessment was 
degenerative changes of the left knee, rule out internal 
derangement.

The veteran was noted to have an intraarticular injection of 
the left knee in December 1999.

In April 2000, the veteran was noted to have severe 
posttraumatic arthritis in the left knee.  A total knee 
arthroplasty was planned for September 2000.  However, it 
does not appear from the record that such a procedure has 
been performed.

The veteran was most recently examined in September 2002.  
The veteran reported aching pain in his left knee.  The 
examiner compared an April 2001 X-ray examination of the left 
knee with one made in May 1999, and noted that the 
degenerative changes were increased in comparison.  These 
changes included femoral condyle osteophytes, a mild amount 
of medial joint space narrowing, and a significant 
development of patellofemoral joint osteophytes.  The left 
knee also showed a prominence of the tibial tubercule, 
secondary to a Maquet procedure, which was an anterior 
advancement of the tibial tubercle and patellar tendon.  The 
veteran had had three different surgical procedures on his 
left knee.  He had been told in the previous year or two that 
he needed to proceed with a left knee total arthroplasty.

The veteran was noted to wear a brace on the left knee.  He 
had Synvisc injections in the previous months, but these had 
not particularly benefited his symptoms.  He continued to 
hear popping and have pain in the anterior aspect of the 
knee.  He also had intermittent swelling.  He said he used 
the brace about every other day, but he had to be careful 
because it rubbed some raw areas on his leg.  

On examination, the veteran was noted to walk with an obvious 
limp and abnormal gait, due mainly to the use of prosthesis 
for his right BKA.  Examination of the left knee showed an 
anterior lateral surgical scar and an anterior surgical scar.  
He had a prominent tibial tubercle secondary to the Maquet 
procedure.  He had mild to moderate crepitation during 
patellofemoral motion.  At that time, there was no effusion 
or increased heat.  He had zero degrees of extension and only 
95 degrees of flexion.  He complained of tightness and 
discomfort.  He had no collateral or cruciate ligament 
instability.  He complained of some pain with motion.

The examiner noted that the veteran had a chronic problem 
with his left knee with a lot of severe chondromalacia of the 
patella.  In addition, it was noted that he continued to have 
symptoms in his left knee, and the X-ray examination showed 
degenerative changes in the patellofemoral joint and 
throughout the joint.

Analysis

The veteran's left knee disability is evaluated as 10 percent 
disabling under Diagnostic Code (DC) 5010 for traumatic 
arthritis.  38 C.F.R. § 4.71a (2002).  The Board will 
consider whether a rating in excess of 10 percent is 
warranted under the schedular criteria of DCs 5257, 5260, 
5261 and 5010.

Although the veteran is already in receipt of a 10 percent 
evaluation under Diagnostic Code 5010, the Board must also 
consider whether a separate rating is warranted for 
instability or subluxation in the left knee.  A veteran who 
has arthritis and instability of the knee may be rated 
separately under Codes 5010 and 5257.  VAOPGCPREC 23-97.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (veteran is 
entitled to separate disability ratings for different 
manifestations of the same disability when the symptomatology 
of one manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  See also 
VAOPGCPREC 9-98.  See also Degmetich v. Brown, 104 F. 3d 
1328, 1331 (Fed. Cir. 1997).

The Board finds that a separate rating of 10 percent is 
warranted for instability of the left knee under DC 5257.  
Under DC 5257, slight impairment due to recurrent subluxation 
or lateral instability of the knee is entitled to a 10 
percent rating.  Moderate impairment is entitled to a 20 
percent rating.  While the most recent VA examiner did not 
find instability, the veteran was noted to be wearing a knee 
brace in order to provide stability.  The veteran's VA 
treatment notes record his use of the knee brace because of 
feelings of instability.  Additionally, in an earlier VA 
examination in May 1999, instability was found.  
Consequently, the Board finds that the veteran has 
intermittent instability that equates to slight 
symptomatology.  However, review of the evidence reveals no 
reported recent incidents of giving way or locking.  The 
medical evidence shows no more than slight impairment from 
lateral instability of the left knee.  Therefore, a rating of 
greater than 10 percent is not warranted under DC 5257.

Under DC 5010, traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved  (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

In this case, the limitation of motion does not meet the 
minimum criteria for a compensable rating.  Even at the worst 
range of motion of 0-60 degrees, the veteran could flex his 
leg well past the 45 degrees limitation and straightened his 
leg well past the 10 degrees limitation required for the 
minimum noncompensable evaluations under DC 5260 and DC 5261, 
respectively.  However, VA post service records reveal 
diagnoses of arthritis on X-ray examination.  Considering the 
X-ray findings in conjunction with the veteran's complaints 
of pain, the Board finds that a 10 percent rating is 
warranted for arthritis of the left knee under the criteria 
of DC 5003.  38 C.F.R. §§ 4.59, 4.71a, DC 5003; VAOPGCPREC 
23-97; VAOPGCPREC 9-98.  

The Board further finds no entitlement to a rating higher 
than 10 percent based on limitation of motion of the left 
knee.  Pursuant to DC 5260, a 20 percent rating is in order 
when flexion is limited to 30 degrees and a 30 percent is in 
order when flexion is limited to 15 degrees.  Under Code 
5261, a 20 percent rating is warranted when leg extension is 
limited to 15 degrees and a 30 percent is rating warranted 
when extension is limited to 20 degrees.  In this case, the 
most limited range of motion reported was to 95 degrees of 
flexion with pain on the extremes of motion.  Earlier VA 
medical examinations showed range of motion was from zero to 
110, 120, and 140 degrees.  Thus, the range of motion 
findings do not meet or nearly approximate the criteria for a 
20 percent rating under either DC 5260 or DC 5261.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  Review of the 
medical evidence of record reveals neither reports by the 
veteran nor findings by examiners of more movement than 
normal, weakened movement, excess fatigability, 
incoordination, deformity, or atrophy of disuse.  The veteran 
has reported and the evidence shows less movement than 
normal, pain on movement at the extremes of motion, and some 
intermittent effusion.  The Board finds that the 10 percent 
disability rating under DC 5010, authorized despite 
noncompensable limitation of motion, takes into account the 
pain on motion normally associated with arthritis.


ORDER

Service connection for a right shoulder disorder as secondary 
to service-connected right below the knee amputation is 
granted.

Service connection for a low back disorder as secondary to 
service-connected right below the knee amputation is granted.

A rating of greater than 10 percent for arthritis of the left 
knee is denied.

A separate rating of 10 percent for instability of the left 
knee is granted, subject to the regulations governing the 
payment of monetary awards.


REMAND

In light of the favorable disposition of the veteran's claims 
of entitlement to service connection for aggravation of his 
right shoulder and low back disorders, as well as the 
separate rating for instability of the left knee, the Board 
finds that the claim of entitlement to TDIU is not yet ready 
for appellate consideration.  Prior to appellate 
consideration, the RO must assign appropriate ratings to the 
newly service-connected disorders.

Review of the evidence relevant to the veteran's claim of 
TDIU reveals little to no competent evidence regarding the 
impact of the veteran's service-connected disabilities on his 
capacity to maintain substantially gainful employment.  
Additionally, the newly service-connected disabilities will 
also affect that capacity.  The VA's duty to assist the 
appellant in the development of facts pertinent to his claim 
requires further examination of the veteran's capacity for 
employment.  38 U.S.C.A. § 5107(a).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

Therefore, the veteran's appeal is remanded for the following 
actions:

1.  The RO must assign appropriate 
ratings to the veteran's newly service-
connected disorders.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
impact of his service-connected 
orthopedic conditions upon his capacity 
for employment.  The claims folder should 
be made available to the examiner for 
review before the examination.

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

4.  Thereafter, the RO must readjudicate 
the veteran's claims for a total 
disability rating based upon individual 
unemployability due to service-connected 
disabilities.

5.  If any of the veteran's claims are 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision, and they should then be 
afforded the applicable time to respond.

The purpose of this REMAND is to obtain additional 
development and to provide due process, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	John Kitlas
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


